



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An
    order restricting publication in this proceeding under ss. 486.4(1), (2), (3)
    or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)       any
    of the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada, 1970,
    as it read immediately before January 1, 1988; or

(b)       two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In proceedings in
    respect of the offences referred to in paragraph (1)(a) or (b), the presiding
    judge or justice shall

(a)  at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the complainant of the right to make an application for the order;
    and

(b)  on
    application made by the complainant, the prosecutor or any such witness, make
    the order.

(3)
In proceedings in
    respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)
An order made under
    this section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to comply
    with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. G.G., 2013 ONCA 367

DATE: 20130604

DOCKET: C52644

Blair, Hoy and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

G.G.

Appellant

Jill Presser and Lucy Saunders the appellant

Mabel Lai, for the respondent

Heard: June 03, 2013

On appeal from the conviction imposed by Justice F.P.
    Kiteley of the Superior Court of Justice dated July 20, 2010.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to set aside his convictions for sexual assault in
    relation to T.B. and N.L., the daughter and niece, respectively, of his common
    law spouse, C.B.

[2]

Ms. Presser raises eight grounds of appeal on his behalf but
    concentrated on three in oral argument, relying on the submissions in her
    factum for the remaining five. We did not call on the Crown to respond to those
    five issues, as we are not persuaded the trial judge erred on those points.

[3]

In oral argument, the appellant submitted that the trial judge erred (1)
    in applying an uneven scrutiny to her assessment of the credibility of the
    appellant and the complainants; (2) by failing properly to resolve the
    inconsistencies in the complainants testimony, particularly that of T.B.; and
    (3) by failing to give the defence an opportunity to respond to a critical
    finding in relation to the evidence of C.B. (i.e. that the appellant and C.B.
    exaggerated about T.B.s behaviour towards the younger children before she left
    the home, which the appellant says was founded upon the misapprehension that
    only one of the younger children had been born at that time.)

[4]

We would not give effect to any of those submissions.

[5]

First, as Ms. Presser candidly acknowledged, the argument that a trial
    judge has subjected the evidence to unbalanced scrutiny is a difficult
    argument to make successfully and the test is rigorous. The unbalanced
    scrutiny must be clearly demonstrated in the reasons for judgment or elsewhere
    in the trial record.  See
R. v. Howe
(2005), 192 C.C.C. (3d) 480
    (Ont. C.A.) at para. 59.

[6]

That test is not met on those reasons. The trial judge gave careful
    reasons why she rejected the appellants testimony in its entirety, and equally
    careful reasons why she rejected some, but not all of T.B.s evidence and why
    there was enough support and corroboration in the evidence she did accept to
    rehabilitate T.B.s overall credibility in her eyes. We see no uneven scrutiny
    of the evidence.

[7]

Secondly, the trial judge adequately dealt with the inconsistencies in
    T.B.s evidence. She addressed what she considered to be the unbelievable
    explanations for the differences between T.B.s evidence at trial and what she
    had said on previous occasions. We take this to include what Ms. Presser
    referred to as the torpedo of lies. The trial judge rejected those portions
    of T.B.s evidence. At the same time, she accepted other portions and explained
    what evidence she did accept and why. At the end of the day, she concluded that
    while I do not accept all of [T.Bs] evidence, the evidence I do not rely on
    does not undermine the evidence that I do no find credible and reliable. This
    finding was open to the trial judge on the evidence in our view and we see no
    error in the way in which she arrived at it.

[8]

Finally, we are not persuaded that the trial judge was obliged to
    confront C.B. with the internal inconsistency in her evidence arising from her
    testimony that she had two children in the home at the time T.B. left the home
    at age 9 and the birth dates she gave in response to a question from the trial
    judge which showed that the second child was born a few weeks
after
the departure (in fact, it appears the second
    child was born two weeks
before
). The trial judge
    gave defence counsel the opportunity to follow up on the answer regarding the
    birthdates of the children and defence counsel did not do so. There may have
    been legitimate tactical reasons for that decision as the correction may have
    undermined C.B.s credibility and reliability. In any event, while the trial
    judge mentioned the fact that the second child had been born after T.B.s
    departure in her assessment of the exaggeration finding, we do not think the
    fact that the child was 2 weeks old at the time of departure would have had any
    less impact on the view that the appellant and C.B. were exaggerating.

[9]

Accordingly, we do not think the fresh evidence tendered (correcting the
    birthdate of the second child) would have any meaningful affect on the outcome
    of the trial and for that reason would not allow the fresh evidence application.

[10]

We
    would not give effect to this third ground of appeal.

[11]

The
    appeal is therefore dismissed.

R.A. Blair J.A.


